Citation Nr: 0327487	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-22 363A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1968, 
to include in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision from the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran did not participate in combat with the enemy 
and the occurrence of a stressor upon which a diagnosis of 
PTSD is based has not been corroborated. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (1998); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto, and letters from the RO to the veteran, 
the veteran has been advised of the evidence and information 
necessary to substantiate his claim, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence on his behalf.  To this 
extent the Board is satisfied that the RO has complied with 
the notification requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

On the other hand, the Board notes that in April 2001 the RO 
sent the veteran a letter informing him that more specific 
information concerning his alleged stressors was required.  
It informed the veteran that if the information requested in 
the letter was not received within 30 days, the RO would 
decide the claim based on the evidence of record.  Although 
the time limit for the submission of additional information 
is consistent with a VA regulation published in August 2001, 
the United States Court of Appeals for the Federal Circuit 
has invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Thereafter, the veteran's represented submitted additional 
evidence on the veteran's behalf.  In April 2003, the 
representative requested the RO to readjudicate the claim 
based on the evidence then of record because it had been more 
than a year since the issuance of the supplemental statement 
of the case.  In statements submitted in May 2003, the 
veteran and his representative essentially indicated that the 
veteran had no additional comment to make and desired to 
waive the 60-day duty to assist period.  Thus, although the 
record does not reflect that the veteran was properly 
informed of the time limit for the submission of additional 
evidence and information, it is clear that the veteran was 
not prejudiced by this and that no useful purpose would be 
served by remanding the case to the RO for another VCAA 
letter that includes proper notification of the time limit. 

Relevant to the duty to assist, the claims file contains the 
veteran's service medical and personnel records and VA and 
private records relevant to post-service treatment of PTSD.  
In addition, the record reflects that the veteran has been 
afforded a VA examination and that the RO undertook 
appropriate development to corroborate the veteran's alleged 
stressors.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2002), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims (Court) noted that VA had 
adopted a final rule in October 1996, effective November 7, 
1996, revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran served in the Republic of Vietnam from February 
1967 to February 1968.  His military occupational specialty 
was account specialist.  He received the Vietnam Service 
Medical, National Defense Service Medal and Rifle 
Sharpshooter badge.  Service personnel records list service 
in Vietnam during the Vietnam Counter-offensive Phase II in 
August 1967.  On the April 1998 report of medical history the 
veteran reported having or having had nervous trouble.  
Service medical records, to include the report of examination 
at discharge, are negative for any diagnosis of a psychiatric 
disorder.  

The veteran first filed a claim of entitlement to VA benefits 
in 1998.  He reported service with 559 Support Company at 
Long Binh/506 Field Depot.  He reported having PTSD due to 
the following stressful incidents:  

?	Shortly after arriving in February 1967, he 
heard about an ammo dump having been hit in 
December 1966 or January 1967 and feared for 
his life because his base was not far from the 
dump site.

?	Between November and December 1967 he hit a 
Vietnamese woman while driving, but did not 
stop or report the incident to anyone.  

?	During the Tet offensive in 1968 he had to 
stand on guard perimeter at Long Binh and 
received small arms fire, he could hear mortar 
fire and during that time period he could also 
see dead bodies of the enemy alongside the 
road.

On an undated medical report submitted in November 1998, the 
veteran reported the incident when he hit a woman with a 
vehicle, stating he did not know whether he killed her or 
not.  He also indicated he was in combat during the Tet 
offensive and fearful for his life.  He reported he had fired 
a weapon in combat and had been under enemy fire and stated 
that he had seen people killed or wounded or also that he 
himself had been in danger of being killed or wounded.  He 
complained of nightmares, an inability to get along with 
people and recurrent memories.  He also reported a fear of 
getting attacked and avoidance of Asian people or events 
reminding him of Vietnam.  The clinical psychologist 
diagnosed PTSD and major depression, stated to be due to a 
catastrophic experience while in Vietnam.

VA records dated in July 1998 note that the veteran had 
nightmares about the enemy chasing him and shooting him in a 
trench.  

At the time of a VA examination in January 1999, the veteran 
told the examiner he had driven a truck in Vietnam and had 
seen combat during the TET offensive.  He indicated that 
before that he had had nightmares from running over a woman 
with a vehicle.  He indicated he had been under fire during 
the TET offensive.  He reported checking his doors and 
windows so that no one could get into his home.  He also 
indicated that he would have heart palpitations if he came 
close to hitting someone in the car and that it reminded him 
of the incident in Vietnam.  The veteran told the examiner he 
had nightmares about hitting the woman in Vietnam, after 
which he was chased.  The diagnosis was PTSD.

An August 1999 joint statement from a VA psychiatrist and a 
VA clinician describes the veteran as a combat veteran who 
served as a tractor trailer driver moving supplies in a 
combat zone.  The veteran reported that he experienced 
memories and guilt, particularly relevant to a Vietnamese 
woman he ran over in a convoy.  He reported feeling guilty 
for things he did in Vietnam and having experienced fear and 
anxiety while serving on his first assignment after having 
heard about a prior incident where the ammo dump had been 
attacked.  The veteran also reported having experienced 
nightly shelling and bombings as well as sniper fire and 
attacks, with one man he knew having been killed by sniper 
fire.  The veteran indicated that after the incident when he 
ran over the woman he felt changes in himself and began to 
have nightmares of the incident.  The veteran also indicated 
he had served on guard duty and that he had come across a 
pile of dead bodies just before his tour of duty in Vietnam 
ended.  The diagnosis was PTSD.

A VA outpatient record dated in December 1999 indicates that 
the veteran had been bothered by memories of a woman he ran 
over while in Vietnam.

In January 2000 the veteran testified at a personal hearing 
before a hearing officer at the RO.  He reiterated having 
heard about the ammo dump attack just before he arrived in 
Vietnam.  He stated that the only time his unit received 
small arms fire was in the 1968 attack.  He indicated he had 
been on patrol twice and had returned fire, but did not know 
if he hit anything.  He indicated that no one in his unit had 
been injured.  He reiterated the incident when he was driving 
and hit a woman, afraid to report the incident for fear of 
the repercussions.  He stated that he has nightmares about 
that woman, seeing her face.  During the hearing the veteran 
also discussed an incident at Thompson's Air Base when a man 
was hit by sniper fire coming out of the shower.  The veteran 
indicated that he had not witnessed that event.  

By letters dated in April and December 2000, the RO attempted 
to obtain verification of the veteran's stressors from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  The RO provided USASCRUR with a statement 
outlining the veteran's claimed stressors as well as an 
extract from the veteran's personnel file.  In December 2000 
USASCRUR responded that there was insufficient stressor 
information to permit verification.

VA records dated in October 2001 include note that the 
veteran feared that someone was going to kill him in 
retribution for the life he took in Vietnam.  He reported 
being constantly haunted by the spirit of the woman and 
seeing her face in nightmares.  During VA hospitalization in 
October and November 2001, the veteran reported both having 
seen dead bodies piled up and also having run over a 
Vietnamese woman.  In an outpatient record dated in November 
2001, the veteran is noted to have broken down during his 
session, crying about the incident when he accidentally ran 
over a Vietnamese woman in his truck.

The VA psychiatrist and the VA clinician who provided the 
August 1999 joint statement, also provided joint statements 
dated in December 2001 and April 2003.  They reported that 
the veteran had been in group PTSD therapy for years and that 
his PTSD was due to sniper and mortar attacks on the base 
camp where he worked and guilt over things he did in Vietnam.  

Analysis

The evidence of record includes competent medical evidence 
diagnosing PTSD, based on consideration of the veteran's 
reported symptomatology to include nightmares and avoidance.  
The medical professionals have related the diagnosis of PTSD 
to stressful events of service, as recounted by the veteran.  

With respect to whether there is adequate evidence of a 
stressor upon which the diagnosis of PTSD is based, the Board 
will first address the question of whether the veteran is 
entitled to the presumptions under 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  Mere 
participation in a campaign is not sufficient to establish 
combat.  VAOPGCPREC 12-99 (October 18, 1999), published at 65 
Fed. Reg. 6,256, 6,258 (2000).  VAOPGCPREC 12-99 also states 
that no single item of evidence will be determinative of the 
combat issue, but that VA will have to assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence and to apply the benefit-of-the-
doubt standard if the evidence is in equipoise.

In this case, although the veteran was stationed in an area 
where the enemy may have potentially been present, his 
service records do not reflect receipt of any awards, 
commendations or medals indicative of combat.  Also, his 
military occupational specialty of clerk/account specialist 
is not one that necessarily would have involved combat.  The 
veteran asserts having driven a truck while in Vietnam and 
having stood perimeter guard on one or two occasions shortly 
before leaving Vietnam.  He reports having shot his weapon 
and having been in danger of having been wounded or killed.  
He has stated that he only heard about and did not actually 
witness incidents such as the ammo dump attack or the 
individuals having been hit by sniper fire.  Thus, it is not 
clear that the veteran is even alleging actual participation 
in combat.  In any event, there is no evidence corroborating 
that the veteran participated in combat, notwithstanding the 
RO's efforts to obtain such corroboration.  

Moreover, to the extent that the veteran is alleging that he 
participated in combat, the Board has not found his 
statements alone to be of sufficient probative value to 
establish this fact since his statements were made many years 
after the events in question, he has provided only general 
information, he did not receive an award or decoration 
indicative of participation in combat and he did not serve in 
an MOS in which participation in combat would be expected.     

In view of the Board's determination that the veteran did not 
participate in combat with the enemy, corroborating evidence 
of a stressor supporting the diagnosis of PTSD is required.  
Unfortunately, the veteran has been unable to identify or 
provide corroborating evidence of such a stressor and he has 
been unable to provide sufficiently detailed information to 
permit verification of such a stressor.  Consequently, this 
claim must be denied.  In reaching this decision, the Board 
has determined that application of the evidentiary equipoise 
rule is not required because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



